Exhibit 10.29
 
THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Third Amended and Restated Employment Agreement ("Agreement"), dated this
31st day of July, 2009, is entered into by and between Alpha Natural Resources
Services, LLC, on behalf of itself and its parent entities, subsidiaries and
affiliates as may employ Employee from time to time (collectively, the
"Employer"), and Kevin S. Crutchfield ("Employee") and is effective as of March
22, 2006 (the "Effective Date").
 
WITNESSETH:
 
WHEREAS, Employer employs Employee pursuant to the terms and conditions set
forth in that certain Employment Agreement dated as of March 22, 2006, as
amended and restated on February 26, 2007 and November 17, 2008, between
Employee and Employer (the "Second Amended and Restated Agreement") and Employer
and Employee desire to amend and restate the Second Amended and Restated
Agreement and to continue the employment of Employee by Employer pursuant to the
terms and conditions set forth in this Agreement;
 
NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, Employer and Employee agree as follows:
 
 
ARTICLE 1: EMPLOYMENT AND DUTIES:
 
1.1 Employer agrees to employ Employee, and Employee agrees to be employed by
Employer, beginning as of the Effective Date and continuing through December 31,
2010 (the "Term"), subject to the terms and conditions of this Agreement.  The
Term shall be automatically extended for successive 12-month periods unless
either party provides written notice to the other at least 90 days prior to the
end of the then current Term of such party's election not to extend the Term.
 
1.2 Beginning as of the Effective Date, Employee shall continue to be employed
by Employer and, as of July 31, 2009, be Chief Executive Officer (the "CEO") of
Alpha Natural Resources, Inc., the indirect parent of Employer ("Alpha Natural
Resources"), and shall be nominated for re-election to the Board of Directors
(the "Board of Directors") of Alpha Natural Resources.  Employee shall report to
the Chairman of the Board of Directors of Alpha Natural Resources. Employee
shall serve in the assigned positions or in such other executive capacities as
may be agreed to, from time to time, between Employee and the Employer, the
Board of Directors, and/or the Employer Entities (as defined below).  Employee
agrees to perform diligently and to the best of Employee's abilities, and in a
trustworthy, businesslike and efficient manner, the duties and services
pertaining to such positions as reasonably determined by the Employer and the
Board of Directors, as well as such additional or different duties and services
appropriate to such positions which Employee from time to time may be reasonably
directed to perform by the Board of Directors and/or Employer.
 
1.3 Employee shall at all times comply with, and be subject to, such policies
and procedures as Employer and/or the Employer Entities may establish from time
to time, including, without limitation, Alpha Natural Resources' Code of
Business Ethics (the "Code of Ethics").
 

--------------------------------------------------------------------------------


 
1.4 Except as expressly approved by the Board of Directors, Employee shall,
during the period of Employee's employment by Employer, devote Employee's full
business time, energy, and best efforts to the business and affairs of Employer
and the Employer Entities.  Employee may not engage, directly or indirectly, in
any other business, investment, or activity that interferes with Employee's
performance of Employee's duties hereunder, is contrary to the interest of
Employer or any of its parent entities, affiliated subsidiaries and divisions
(each an "Employer Entity," or collectively, the "Employer Entities") or
requires any significant portion of Employee's business time.  The foregoing
notwithstanding, the parties recognize and agree that Employee may engage in
passive personal investments and other business activities which do not conflict
with the business and affairs of the Employer Entities or interfere with
Employee's performance of his duties hereunder.  Employee may not serve on the
board of directors of any entity (other than an Employer Entity, related
industry trade association, public institution, government appointed public or
quasi-public body, or not-for-profit charitable organization so long as such
activities do not interfere with Employee’s performance of his duties hereunder)
during the Term without prior approval, which will not be unreasonably withheld,
by the Board of Directors. Employee shall be permitted to retain any
compensation received for approved service on any unaffiliated corporation's
board of directors.
 
1.5 Employee acknowledges and agrees that Employee owes a fiduciary duty of
loyalty, fidelity, and allegiance to act at all times in the best interests of
the Employer and the other Employer Entities and to do no act which would,
directly or indirectly, injure any such entity's business, interests, or
reputation.  It is agreed that any direct or indirect interest in, connection
with, or benefit from any outside activities, particularly commercial
activities, which interest might in any way adversely affect Employer, or any
Employer Entity, involves a possible conflict of interest.  In keeping with
Employee's fiduciary duties to Employer and the Employer Entities, Employee
agrees that Employee shall not knowingly become involved in a conflict of
interest with Employer or any Employer Entity, or upon discovery thereof, allow
such a conflict to continue.  Moreover, Employee shall not engage in any
activity that might involve a possible conflict of interest without first
obtaining approval in accordance with Employer's and Employer Entities' policies
and procedures.
 
1.6 Nothing contained in this Agreement shall be construed to preclude the
transfer of Employee's employment to another Employer Entity ("Subsequent
Employer") as of, or at any time after, the Effective Date and no such transfer
shall be deemed to be a termination of employment for purposes of Article 3
hereof; provided, however, that, effective with such transfer, all of Employer's
obligations hereunder shall be assumed by and be binding upon, and all of
Employer's rights hereunder shall be assigned to, such Subsequent Employer and
the defined term "Employer" as used herein and any other terms referring and/or
relating to Employer shall thereafter be deemed amended to mean and refer to
such Subsequent Employer.  Except as otherwise provided above, all of the terms
and conditions of this Agreement, including without limitation, Employee's
rights, compensation, benefits and obligations, shall remain in all material
respects and taken as a whole, no less favorable to Employee following such
transfer of employment.
 

--------------------------------------------------------------------------------


 
ARTICLE 2: COMPENSATION AND BENEFITS:
 
2.1 Employee's base salary during the Term shall be $875,000 (Eight Hundred,
Seventy-Five Thousand Dollars) per annum which shall be paid in accordance with
the Employer's standard payroll practice.  Employee's base salary shall be
reviewed and approved annually by the Compensation Committee of the Board of
Directors (the "Compensation Committee") and then recommended by the
Compensation Committee to the Board of Directors for its approval and may be
increased, in the Board of Directors' sole discretion, from time to time.  Such
increased base salary shall become the minimum base salary under this Agreement
and may not be decreased thereafter without the written consent of Employee
unless otherwise permitted by this Agreement.
 
2.2 During the Term, Employee shall participate in a bonus plan pursuant to
which an annual bonus shall be paid to Employee in an amount to be reviewed and
approved by the Compensation Committee and then recommended by the Compensation
Committee to the Board of Directors for its approval, which annual bonus shall
have a threshold of 50% of Employee's then current Base Salary, a target of 100%
of Employee's then current base salary (the "Target Bonus"), with a maximum
bonus opportunity of 200% of Employee's then current base salary.  Payment of
the bonus shall be made at the same time as bonuses are paid to other senior
executive officers in accordance with the applicable plan terms and shall be
based on parameters, including, without limitation, performance goals applicable
to Employee, and such parameters shall be approved by the Compensation
Committee.
 
2.3 During the Term, Employee shall participate in Alpha Natural Resources'
long-term incentive plans, including its equity incentive plans, on the terms
established from time to time by the Compensation Committee; provided that, to
the extent that the Compensation Committee or the Board of Directors makes
regular annual cycle grants of equity securities under such plans to senior
executive officers who report directly to Employee (collectively, the "Direct
Reports"), Employee shall receive an equity grant of the same type of security
to be granted to such Direct Reports which shall be targeted at 150% of the
highest number of such security granted to any Direct Report on a particular
grant date and under the same terms and conditions of such
award.  Notwithstanding the foregoing, this Section 2.3 shall not apply to any
award made in connection with the merger between Foundation Coal Holdings, Inc.
and Alpha Natural Resources, Inc., any retention equity award, or any inducement
award which the Compensation Committee or the Board of Directors determines to
make to any potential new employee of Employer, Alpha Natural Resources, or any
affiliate.
 
2.4 During the Term, in the event of a Change in Control (as defined below),
Employee shall be entitled to receive a  lump sum cash payment equal to a pro
rata Target Bonus for the year in which the Change in Control occurs, which
shall be based on the portion of such year that Employee was employed by
Employer prior to the effective date of the Change in Control. Such payment, if
any, shall be made no later than 60 days after the effective date of the Change
in Control.
 
2.5 The Employee shall be entitled to at least four (4) weeks paid vacation in
each calendar year, or such greater amount of vacation as may be determined in
accordance with Employer's vacation policy as in effect from time to time.  The
Employee shall also be entitled to all paid holidays given by Employer to its
executives.
 

--------------------------------------------------------------------------------


 
2.6 During the Term, Employer shall pay or reimburse Employee for all actual,
reasonable and customary expenses incurred by Employee in the course of his
employment; provided that such expenses are incurred and accounted for in
accordance with Employer's applicable policies and procedures.
 
2.7 While employed by Employer, Employee shall be allowed to participate, on the
same basis generally as other employees of Employer, in all general employee
benefit plans and programs, including improvements or modifications of the same,
which on the Effective Date or thereafter are made available by Employer and/or
the Employer Entities to all or substantially all of Employer's similarly
situated employees.  Such benefits, plans, and programs may include, without
limitation, medical, health, and dental care, life insurance, disability
protection, qualified and non-qualified retirement plans, retiree medical plans
and stock option and stock grant programs, if any.  Except as specifically
provided in this Agreement, nothing in this Agreement is to be construed or
interpreted to increase or alter in any way the rights, participation, coverage,
or benefits under such benefit plans or programs than provided to similarly
situated employees pursuant to the terms and conditions of such benefit plans
and programs.
 
2.8 Notwithstanding anything to the contrary in this Agreement, it is
specifically understood and agreed that Employer and the Employer Entities shall
not be obligated to institute, maintain, or refrain from changing, amending, or
discontinuing any incentive, employee benefit or stock or stock option program
or plan, so long as such actions are similarly applicable to covered employees
generally.
 
2.9 Employer shall withhold from any compensation, benefits, or amounts payable
under this Agreement all federal, state, city, or other taxes as may be required
pursuant to any law or governmental regulation or ruling.
 
 
ARTICLE 3: TERMINATION OF EMPLOYMENT AND EFFECTS OF SUCH TERMINATION
 
3.1 Employee's employment with Employer shall be terminated prior to the end of
the Term: (i) upon the death of Employee, (ii) upon Employee's Retirement (as
defined below), (iii) upon Employee's Permanent Disability (as defined below),
(iv) at any time by Employer upon written notice to Employee, or (v) by Employee
upon 90 days prior written notice to Employer.
 
3.2 If Employee's employment is terminated by reason of any of the following
circumstances (i), (ii), (iii), or (iv), Employee shall be entitled to receive
only the benefits set forth in Section 3.3 below:
 
(i) Termination due to Employee's Retirement.  "Retirement" shall mean
Employee's retirement at or after normal retirement age (either voluntarily or
pursuant to Employer's retirement policy).
 

--------------------------------------------------------------------------------


 
(ii) Termination by Employer for Employer Cause.  Termination of Employee's
employment for "Employer Cause" shall mean termination of Employee's employment
by Employer for any of the following:  (a) Employee's gross negligence or
willful misconduct in the performance of the duties and services required of
Employee pursuant to this Agreement, (b) Employee's final conviction of, or plea
of guilty or nolo contendere to, a felony or Employee engaging in fraudulent or
criminal activity relating to the scope of Employee's employment (whether or not
prosecuted), (c) a material violation of Alpha Natural Resources' Code of
Ethics, (d) Employee's material breach of any material provision of this
Agreement, provided that Employee has received written notice from the Employer
and been afforded a reasonable opportunity (not to exceed 30 days) to cure such
breach, (e) any continuing or repeated failure to perform the duties as
requested in writing by the Employee's supervisor(s) or the Board of Directors
after Employee has been afforded a reasonable opportunity (not to exceed 30
days) to cure such breach, (f) the conviction of a felony or crime involving
moral turpitude, or (g) conduct which brings Employer and/or the Employer
Entities into public disgrace or disrepute in any material
respect.  Determination as to whether or not Employer Cause exists for
termination of Employee's employment will be made by the Board of Directors.
 
(iii) Termination by Employee by Resignation (Other Than for Good
Reason).  Employee's resignation, other than for Good Reason (as defined below),
shall mean termination of Employee's employment by Employee's resignation of
employment with Employer and any Employer Entity, but not including any
termination of employment by Employee for Good Reason as described in Section
3.4(i) or a Termination In Connection With A Change in Control (as defined
below) by Employee described in Section 3.7.
 
(iv) Election Not to Renew Term by Employee.  Employee elects not to renew the
Term pursuant to Section 1.1 of this Agreement.
 
3.3 If Employee's employment is terminated by reason of Section 3.2 (i), (ii),
(iii), or (iv), Employee shall be entitled to each of the following:
 
(i) Except as provided in Section 3.3(iii) below, Employee shall be entitled to:
(a) any base salary earned, accrued or owing to Employee through the effective
date of termination of employment, (b) reimbursement for all reasonable and
customary expenses incurred by Employee in performing services for the Employer
and/or Employer Entities prior to the effective date of termination of
employment, (c) payment of vested amounts under the Alpha Natural Resources,
Inc. and its Subsidiaries Deferred Compensation Plan (as amended, the "Deferred
Compensation Plan"), (d) payment equal to the amount of any accrued, but unused,
vacation time, and (e) any individual bonuses or individual incentive
compensation not yet paid, but due and payable under Employer's and/or Employer
Entities' plans for years prior to the year of Employee's termination of
employment; provided that, Employee shall not be entitled to: (1) any bonus or
incentive compensation for the year in which he terminates employment unless
specifically granted by the Compensation Committee or Board of Directors, or (2)
any other payments or benefits by or on behalf of Employer and/or the Employer
Entities except for those which may be payable pursuant to the terms of
Employer's and/or Employer Entities' employee benefit plans, stock, option, or
other equity plans or the applicable agreements underlying such plans.  All
payments shall be paid no later than 60 days after the effective date of
termination of employment, provided, however, that all payments under clause (c)
shall be paid in accordance with such plan's terms and all payments under clause
(e) shall be paid no later than the time that such amounts are paid to similarly
situated employees in accordance with the applicable plan terms.
 

--------------------------------------------------------------------------------


 
(ii) Except for (i) above, it is specifically understood that all future
compensation to which Employee is entitled and all future benefits for which
Employee is eligible, shall cease and terminate as of the effective date of
termination of employment except, if applicable, retiree medical benefits under
the Alpha Natural Resources, LLC and Subsidiaries Retiree Medical Benefit Plan
(including any successors thereto, the "Retiree Medical Benefit Plan").
 
(iii) If Employee terminates employment with Employer pursuant to Section
3.2(iii), the non-competition and non-solicitation provisions of Article 5
herein shall only apply if the Employer, at its sole option, invokes such
provisions by written notice to Employee and pays the Employee the following:
(a) two and one-half (2 1/2) times Employee's base salary in effect as of the
effective date of termination of employment plus (b) two and one-half (2 1/2)
times Employee's Target Bonus for the year in which the effective date of
termination of employment occurs, which shall be paid to Employee in accordance
with the following payment schedule:  (1) one-half of such compensation shall be
paid to Employee on the six (6) month anniversary of the effective date of
termination of employment ("Six Month Payment Date") and (2) the remaining
balance of such compensation shall be paid to Employee in equal installments in
accordance with Employer's customary payroll practices commencing the first pay
period after the Six Month Payment Date and ending on the earlier to occur of
(A) the 12-month anniversary of the effective date of such termination of
employment or (B) the date Employee violates any of the covenants set forth in
Article 4 and Article 5 hereof.
 
3.4 If Employee's employment is terminated by reason of (i), (ii), (iii), or
(iv) below, and, in the case of (i) and (ii), other than a Termination In
Connection With A Change in Control, as otherwise provided in Section 3.7,
Employee shall be entitled to receive the benefits set forth in Section 3.5 or
Section 3.6, as applicable.
 
 
(i)
Termination by Employee for Good Reason (Other Than A Termination In Connection
With A Change in Control).  "Good Reason" shall mean a termination of Employee's
employment by Employee with the Employer and any Employer Entity as a result of
the occurrence, without Employee's written consent, of one of the following
events:  (a) a material reduction in Employee's (1) annual base salary or (2)
Target Bonus opportunity (unless such reduction in (1) and/or (2) relates to an
across-the-board reduction similarly affecting Employee and all or substantially
all other executives of Employer and the Employee Entities); (b) a failure to
provide Employee with the opportunity to materially participate in any material
equity-based plans of Employer and/or the Employer Entities on a similar basis
to those of other similarly situated executives of Employer and/or the Employer
Entities; (c) Employer makes or causes to be made a material adverse change in
Employee's position, authority, duties or responsibilities which results in a
significant diminution in Employee's position, authority, duties or
responsibilities, including, without limitation, Employee being required to
report to any person other than the Board of Directors, except in connection
with a termination of Employee's employment with Employer for Permanent
Disability, Employer Cause, death, or temporarily as a result of Employee's
incapacity or other absence for an extended period; (d) a relocation of
Employer's principal place of business, or of Employee's own office as assigned
to Employee by Employer, to a location that increases Employee's normal work
commute by more than 50 miles; or (e) Employer or the Board of Directors engages
in any illegal activity or material violation of governmental laws, rules or
regulations in connection with the Employer and/or the Employer Entities;
provided, that such illegal activity or material violation has a material
adverse effect on Employer and the Employer Entities, taken as a whole, thereby
causing a material adverse change in the conditions under which Employee
services are to be performed.  In order for Employee to terminate for Good
Reason, (a) Employer must be notified by Employee in writing within 90 days of
the event constituting Good Reason, (b) the event must remain uncorrected by
Employer for 30 days following such notice (the "Notice Period"), and (c) such
termination must occur within 60 days after the expiration of the Notice Period.

 

--------------------------------------------------------------------------------


 
 
(ii)
Employer Termination Without Employer Cause (Other Than A Termination In
Connection With A Change in Control).  Termination of Employee's employment by
Employer for any reason other than for Employer Cause including, without
limitation, termination due to Employer's election not to renew the Term
pursuant to Section 1.1, but not including a Termination In Connection With A
Change in Control by Employer described in Section 3.7.

 
 
(iii)
Death.  Termination due to the death of Employee.

 
 
(iv)
Termination due to Employee's Permanent Disability.  "Permanent Disability"
shall mean Employee's physical or mental incapacity to perform his usual duties
with such condition likely to remain continuously and permanently as determined
by Employer.

 
3.5 Subject to the provisions of Section 3.7, Section 3.8, and Section 3.9, if
Employee's employment is terminated by Employee under Section 3.4(i) or by
Employer under Section 3.4(ii), Employee shall be entitled to each of the
following:
 
(i) Employer shall pay to Employee an amount equal to the sum of:  (a) two (2)
times Employee's base salary in effect as of the effective date of termination
of employment plus (b) two (2) times Employee's Target Bonus for the year in
which the effective date of termination of employment occurs.  Except as
otherwise provided herein, such compensation shall be paid to Employee in
accordance with the following payment schedule: (a) an amount equal to the
maximum amount eligible to be paid under Treas. Reg. §1.409A-1(b)(9)(iii) shall
be paid to Employee no later than 60 days after the effective date of
termination of employment; and (b) the remaining balance of such compensation
shall be paid to Employee in equal installments in accordance with Employer's
customary payroll practices commencing the first pay period after the Six Month
Payment Date and ending on the earlier to occur of (1) the 12-month anniversary
of the effective date of such termination of employment, or (2) the date
Employee violates any of the covenants set forth in Article 4 or Article 5
hereof.
 
(ii) Employee shall be entitled to a pro rata share of any individual annual
cash incentive bonuses or individual annual cash incentive compensation under
Employer's and/or Employer Entities' plans for the year of Employee's
termination of employment based on the portion of such year that Employee was
employed by Employer; provided, however, that the payment of individual annual
cash incentive bonuses or individual annual cash incentive compensation will
continue to be subject to the attainment of performance goals as specified in
the applicable plan which amounts, if any, would be paid no later than the time
such amounts are paid to similarly situated employees in accordance with the
applicable plan's terms.
 

--------------------------------------------------------------------------------


 
(iii) Employee shall be entitled to: (a) any base salary earned, accrued or
owing to him under this Agreement through the effective date of termination of
employment, (b) any individual bonuses or individual incentive compensation not
yet paid, but due and payable under Employer's and/or Employer Entities' plans
for years prior to the year of Employee's termination of employment, (c)
reimbursement for all reasonable and customary expenses incurred by Employee in
performing services for the Employer and/or the Employer Entities prior to the
effective date of termination of employment, (d) payment of vested amounts under
the Deferred Compensation Plan, and (e) payment equal to the amount of accrued,
but unused, vacation time.  All payments shall be paid no later than 60 days
after the effective date of termination of employment; provided, however, that
all payments under clause (b) of this Section 3.5(iii) shall be paid no later
than the time that such amounts are paid to similarly situated employees in
accordance with the applicable plan terms and all payments under clause (d) of
this Section 3.5(iii) shall be paid in accordance with such plan's terms.
 
(iv) To the extent permitted by applicable law and the insurance and benefits
policies to which Employee is entitled to participate (collectively, "Benefit
Plans"), Employer shall maintain Employee's paid coverage for health and dental
insurance (through the payment of Employee's COBRA premiums) and life insurance
benefits (through the reimbursement of Employee's premiums upon conversion to
individual policy) for the earliest to occur of: (a) Employee obtaining the age
of 65, (b) the date Employee is provided by another employer benefits
substantially comparable to the benefits provided by the above-referenced
Benefit Plans (which Employee must provide prompt notice with respect thereto to
the Employer), or (c) the expiration of the COBRA Continuation Period (as
defined below).  During the applicable period of coverage described in the
foregoing sentence, Employee shall be entitled to benefits, on substantially the
same basis as would have otherwise been provided had Employee not been
terminated and Employer will have no obligation to pay any benefits to, or
premiums on behalf of, Employee after such period ends.  To the extent that such
benefits are available under the above-referenced Benefit Plans and Employee had
such coverage immediately prior to termination of employment, such continuation
of benefits for Employee shall also cover Employee's dependents for so long as
Employee is receiving benefits under this paragraph (iv).  The COBRA
Continuation Period for medical and dental insurance under this paragraph (iv)
shall be deemed to run concurrent with the continuation period federally
mandated by COBRA (generally 18 months), or any other legally mandated and
applicable federal, state, or local coverage period for benefits provided to
terminated employees under the health care plan.  For purposes of this
Agreement, (a) "COBRA" means the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended, and (b) "COBRA Continuation Period" shall mean the
continuation period for medical and dental insurance to be provided under the
terms of this Agreement which shall commence on the first day of the calendar
month following the month in which the date of termination falls and generally
shall continue for an 18 month period.  Employee shall be entitled to
reimbursement of life insurance premiums as provided in this Section 3.5(iv) to
the extent such expense is actually incurred for such calendar year and
reasonably substantiated.  Any such reimbursement shall be made no later than
the end of the calendar year following the calendar year in which such expense
is incurred by Employee; provided, however, that any life insurance premiums
incurred prior to the Six Month Payment Date shall not be reimbursed prior to
such Six Month Payment Date. Notwithstanding the foregoing, no reimbursement
provided for any expense incurred in one taxable year will affect the amount
available in another taxable year, and the right to this reimbursement is not
subject to liquidation or exchange for another benefit.
 

--------------------------------------------------------------------------------


 
3.6 If Employee's employment is terminated by reason of Section 3.4(iii) or
(iv), Employee's estate, in the case of death, or Employee (or his legal
guardian), in the case of Permanent Disability, shall be entitled to payment of:
(a) any base salary earned, accrued or owing to Employee's estate or Employee
(or his legal guardian), as applicable, through the effective date of
termination of employment, (b) any individual bonuses or individual incentive
compensation not yet paid but due and payable under Employer's and/or Employer
Entities' plans for years prior to the year of Employee's termination of
employment, (c) a pro rata share of any individual bonuses or individual
incentive compensation, based on the target levels set for such bonuses, under
Employer's and/or Employer Entities' plans for the year of Employee's
termination of employment based on the portion of such year that Employee was
employed by Employer, (d) all reasonable and customary expenses incurred by
Employee in performing services for the Employer and/or Employer Entities prior
to the effective date of termination of employment, (e) vested amounts under the
Deferred Compensation Plan, (f) the amount of accrued, but unused, vacation
time, and (g) participation in the Retiree Medical Benefit Plan, if applicable,
and in the event of Employee's death, Employee's spouse shall be entitled to any
benefits which she is eligible to receive under such plan.  All payments shall
be paid no later than 60 days after the effective date of termination of
employment; provided, however, that all payments under clause (b) shall be paid
no later than the time that such amounts are paid to similarly situated
employees in accordance with the applicable plan terms and all payments under
clause (e) shall be paid in accordance with such plan's terms.
 
3.7 Involuntary Termination In Connection with a Change in Control.  In the
event the Employee's employment is terminated during the 90-day period
immediately preceding a Change in Control, or on or within the one-year period
immediately following a Change in Control (a "Termination In Connection With A
Change In Control") by: (i) the Employee for Good Reason or (ii) the Employer
other than (a) for Employer Cause, (b) due to the Employee's death or (c) due to
Permanent Disability, the Employee shall be entitled to receive the benefits set
forth in Section 3.8.  For purposes of this Agreement, "Change in Control" shall
mean the occurrence of any of the following after the date of this Agreement:
(a) any merger, consolidation or business combination in which the stockholders
of Alpha Natural Resources immediately prior to the merger, consolidation or
business combination do not own at least a majority of the outstanding equity
interests of the surviving parent entity, (b) the sale of all or substantially
all of Alpha Natural Resources' assets in a single transaction or a series of
related transactions, (c) the acquisition of beneficial ownership or control of
(including, without limitation, power to vote) a majority of the outstanding
common stock of Alpha Natural Resources by any person or entity (including a
"group" as defined by or under Section 13(d)(3) of the Securities Exchange Act
of 1934, as amended), (d) the stockholders of Alpha Natural Resources approve
any plan for the dissolution or liquidation of Alpha Natural Resources, or (e) a
contested election of directors, as a result of which or in connection with
which the persons who were directors of Alpha Natural Resources before such
election or their nominees cease to constitute a majority of Alpha Natural
Resources' Board of Directors.
 

--------------------------------------------------------------------------------


 
3.8 Subject to the provisions of Section 3.9, if Employee's employment is
terminated pursuant to Section 3.7, Employee shall be entitled to each of the
following:
 
(i) Employer shall pay to Employee a lump sum cash payment equal to (a)
three (3) times Employee's base salary in effect as of the effective date of
termination, plus (b) three (3) times Employee's Target Bonus for the year in
which the effective date of the termination occurs.  Except as otherwise
provided herein, such compensation shall be paid to Employee in accordance with
the following payment schedule: (a) an amount equal to the maximum amount
eligible to be paid under Treas. Reg. §1.409A-1(b)(9)(iii) shall be paid to
Employee no later than 60 days after the effective date of termination of
employment; and (b) the remaining balance of such compensation shall be paid to
Employee in equal installments in accordance with Employer's customary payroll
practices commencing the first pay period after the Six Month Payment Date and
ending on the earlier to occur of (1) the 12-month anniversary of the effective
date of such termination of employment, or (2) the date Employee violates any of
the covenants set forth in Article 4 or Article 5 hereof.
 
(ii) Employee shall be entitled to a pro rata share of any individual annual
cash incentive bonuses or individual annual cash incentive compensation, based
on the target levels set for such bonuses, under Employer's and/or Employer
Entities' plans for the year of Employee's termination of employment based on
the portion of such year that Employee was employed by Employer.  Payment shall
be made, in lump sum, no later than 60 days after effective date of termination
of employment.
 
(iii) Employee shall be entitled to: (a) any base salary earned, accrued or
owing to him under this Agreement through the effective date of termination of
employment, (b) any individual bonuses or individual incentive compensation not
yet paid, but due and payable under Employer's and/or Employer Entities' plans
for years prior to the year of Employee's termination of employment, (c)
reimbursement for all reasonable and customary expenses incurred by Employee in
performing services for the Employer and/or the Employer Entities prior to the
effective date of termination of employment, (d) payment of vested amounts under
the Deferred Compensation Plan, and (e) payment equal to the amount of accrued,
but unused, vacation time.  All payments shall be paid no later than 60 days
after the effective date of termination of employment; provided, however, that
all payments under clause (b) shall be paid no later than the time that such
amounts are paid to similarly situated employees in accordance with the
applicable plan terms and all payments under clause (d) shall be paid in
accordance with such plan's terms.
 

--------------------------------------------------------------------------------


 
(iv) To the extent permitted by applicable law and the Benefit Plans, Employer
shall maintain Employee's paid coverage for health insurance (through the
payment of Employee's COBRA premiums) and other dental and life insurance
benefits (through the reimbursement of Employee's premiums upon conversion to
individual policy) until the earlier to occur of: (a) Employee obtaining the age
of 65, (b) the date Employee is provided by another employer benefits
substantially comparable to the benefits provided by the above-referenced
Benefit Plans (which Employee must provide prompt notice with respect thereto to
the Employer), or (c) the expiration of the COBRA Continuation Period.  During
the applicable period of coverage described in the foregoing sentence, Employee
shall be entitled to benefits on substantially the same basis as would have
otherwise been provided had Employee not been terminated and Employer will have
no obligation to pay any benefits to, or premiums on behalf of, Employee after
such period ends.  To the extent that such benefits are available under the
above-referenced Benefit Plans and Employee had such coverage immediately prior
to termination of employment, such continuation of benefits for Employee shall
also cover Employee's dependents for so long as Employee is receiving benefits
under this paragraph (iv).  The COBRA Continuation Period for medical and dental
insurance under this paragraph (iv) shall be deemed to run concurrent with the
continuation period federally mandated by COBRA (generally 18 months), or any
other legally mandated and applicable federal, state, or local coverage period
for benefits provided to terminated employees under the health care plan.
Employee shall be entitled to reimbursement of life insurance premiums as
provided in this Section 3.8(iv) to the extent such expense is actually incurred
for such calendar year and reasonably substantiated.  Any such reimbursement
shall be made no later than the end of the calendar year following the calendar
year in which such expense is incurred by Employee; provided, however, that any
life insurance premiums incurred prior to the Six Month Payment Date shall not
be reimbursed prior to such Six Month Payment Date. Notwithstanding the
foregoing, no reimbursement provided for any expense incurred in one taxable
year will affect the amount available in another taxable year, and the right to
this reimbursement is not subject to liquidation or exchange for another
benefit.
 
(v) If applicable, Employer shall pay to Employee a lump sum cash payment equal
to the difference between the present value of the Employee's accrued pension
benefits on the effective date of Employee's termination under any qualified
defined benefit plan and (if eligible) any related supplemental retirement plan
(together, the "pension plans") sponsored by Employer or any Employer Entity and
the present value of the accrued pension benefits to which the Employee would
have been entitled under the pension plans if Employee had continued
participation in those plans for the 24-month period after the effective date of
Employee's termination. Such amount shall be determined based on an average of
the amount contributed by Employee in the two (2) years prior to the effective
date of Employee's termination. Payment shall be made, in lump sum, no later
than 60 days after the effective date of termination of employment.
 
(vi) Employer shall pay to Employee a lump sum cash payment of $15,000 in order
to cover the cost of outplacement assistance services for Employee and other
expenses associated with seeking another employment position. Payment shall me
made, in lump sum, no later than 60 days after the effective date of termination
of employment.
 

--------------------------------------------------------------------------------


 
3.9 The severance benefit paid and provided to Employee pursuant to Section 3.3,
Section 3.5, 3.8 and/or Section 3.10 shall be in consideration of Employee's
continuing obligations hereunder after such termination of employment,
including, without limitation, Employee's obligations under Article 4 and
Article 5.  Further, as a condition to the receipt of such severance benefit,
Employer shall require Employee to first execute a release, in substantially the
form attached hereto as Annex A, releasing Employer and all other Employer
Entities, and their respective officers, directors, employees, and agents, from
any and all claims and from any and all causes of action of any kind or
character, including, but not limited to, all claims and causes of action
arising out of Employee's employment with Employer and any other Employer
Entities or the termination of such employment.  Unless otherwise required by
applicable law, the release must be executed by the Employee within thirty (30)
days of the date of termination of employment.  If the Employee fails or
otherwise refuses to execute a release within the time specified herein, or
revokes the release, the Employee will not be entitled to any such severance
benefits and the Employer shall have no further obligations with respect to the
payment of the severance benefits.  The performance of Employer's obligations
under Section 3.3, Section 3.5, Section 3.8 and/or Section 3.10 and the receipt
of the severance benefit provided thereunder by Employee shall constitute full
settlement of all such claims and causes of action.  Employee shall not be under
any duty or obligation to seek or accept other employment following a
termination of employment pursuant to which a severance benefit payment or
benefit under Section 3.3, Section 3.5, Section 3.8 and/or Section 3.10 is owing
and the amounts and benefits due Employee pursuant to Section 3.3, Section 3.5,
Section 3.8 and/or Section 3.10 shall not be reduced or suspended, except as
otherwise provided, if Employee accepts subsequent employment or earns any
amounts as a self-employed individual, provided, however that in the event
Employee breaches any of Employee's obligations under Articles 4 or 5 of this
Agreement, then, in addition to Employer's right to specific performance
pursuant to Section 5.5 or any other rights that Employer or each Employer
Entity may have under this Agreement or otherwise, Employer and each Employer
Entity shall have the right to terminate payment of any amounts or benefits to
which Employee would otherwise be entitled pursuant to this Article
3.  Employee's rights under Section 3.3, Section 3.5, Section 3.8 and/or Section
3.10 are Employee's sole and exclusive rights against the Employer, or any
affiliate of Employer, and the Employer's and the Employer Entities' sole and
exclusive liability to Employee under this Agreement, whether such claim is
based in contract, tort or otherwise, for the termination of his employment
relationship with Employer.  Employee agrees that all disputes relating to
Employee's employment or termination of employment shall be resolved through
Employer's Dispute Resolution Plan as provided in Section 7.7 hereof; provided,
however, that decisions as to whether there is "Employer Cause" for termination
of the employment relationship with Employee and whether and as of what date
Employee has become Permanently Disabled shall be limited to whether such
decision was reached in good faith.  Nothing contained in this Article 3 shall
be construed to be a waiver by Employee of any benefits accrued for or due
Employee under any employee benefit plan (as such term is defined in the
Employees' Retirement Income Security Act of 1974, as amended) maintained by
Employer except that Employee shall not be entitled to any severance benefits
pursuant to any severance plan or program of the Employer and/or the Employer
Entities except as outlined in this Agreement.
 
3.10 Vesting of Equity.  With respect to any equity awards or grants made by
Employer and/or any Employer Entity after the date of this Agreement and
notwithstanding any provision to the contrary in any applicable plan, program or
agreement, upon a termination of Employee's employment with Employer pursuant to
any of the subparagraphs of Section 3.4 or Section 3.7, all stock options,
performance share, restricted stock, restricted stock unit and other equity
rights held by the Employee will become fully vested and/or exercisable, as the
case may be, on the date on which such termination of employment occurs, and all
stock options held by the Employee shall remain exercisable until the earlier to
occur of: (i) the expiration date of the applicable option term or (ii) the two
(2) year anniversary of Employee's termination date; provided, however, that the
payment of performance-based awards will continue to be subject to the
attainment of the performance goals as specified in the applicable plan or award
agreement.
 

--------------------------------------------------------------------------------


 
3.11 Termination of the employment relationship does not terminate those
obligations imposed by this Agreement, which are continuing obligations,
including, without limitation, Employee's obligations under Article 4 and
Article 5.
 
3.12 The payment of any monies to Employee under this Agreement after the date
of termination of employment does not constitute an offer or a continuation of
employment of the Employee.  In no event shall Employee represent or hold
himself out to be an employee of Employer or any Employer Entity after the
effective date of termination of employment.  Except where Employer is lawfully
required to withhold any federal, state, or local taxes, Employee shall be
responsible for any and all federal, state, or local taxes that arise out of any
payments to Employee hereunder.
 
3.13 During any period during which any monies are being paid to Employee under
this Agreement after the effective date of termination of employment, Employee
shall provide to Employer and any Employer Entity reasonable levels of
assistance in answering questions concerning the business of Employer and any
Employer Entity, transition of responsibility, or litigation, provided that all
out of pocket expenses of Employee reasonably incurred in connection with such
assistance are fully and promptly reimbursed and that any such assistance after
the Non-Compete Period (as defined below) shall not interfere or conflict with
the obligations which Employee may owe to any other employer, and shall always
be less than 8 hours per week.
 
 
ARTICLE 4: OWNERSHIP AND PROTECTION OF INTELLECTUAL PROPERTY AND CONFIDENTIAL
INFORMATION:
 
4.1 All information, ideas, concepts, improvements, innovations, developments,
methods, processes, designs, analyses, drawings, reports, discoveries, and
inventions, whether patentable or not or reduced to practice, which are
conceived, made, developed or acquired by Employee, individually or in
conjunction with others, during Employee's employment by Employer or any of the
Employer Entities, both before and after the date hereof (whether during
business hours or otherwise and whether on Employer's premises or otherwise)
which relate to the business, products or services of Employer or the Employer
Entities (including, without limitation, all such information relating to
corporate opportunities, research, financial and sales data, pricing and trading
terms, evaluations, opinions, interpretations, acquisition prospects, the
identity of customers or their requirements, the identity of key contacts within
the customer's organizations or within the organization of acquisition
prospects, or marketing and merchandising techniques, prospective names, marks,
and any copyrightable work, trade mark, trade secret or other intellectual
property rights (whether or not composing confidential information, and all
writings or materials of any type embodying any of such items (collectively,
"Work Product")), shall be the sole and exclusive property of Employer or an
Employer Entity, as the case may be, and shall be treated as "work for
hire."  It is recognized that Employee is an experienced executive in the
business of the Employer Entities and through several decades of prior work in
the industry acquired and retains knowledge, contacts, and information which are
not bound by this Article 4.
 

--------------------------------------------------------------------------------


 
4.2 Employee shall promptly and fully disclose all Work Product to Employer and
shall cooperate and perform all actions reasonably requested by Employer
(whether during or after the Term of employment) to establish, confirm and
protect Employer's and/or Employer Entities' right, title and interest in such
Work Product.  Without limiting the generality of the foregoing, Employee agrees
to assist Employer, at Employer's expense, to secure Employer's and Employer
Entities' rights in the Work Product in any and all countries, including the
execution by Employee of all applications and all other instruments and
documents which Employer and/or the Employer Entities shall deem necessary in
order to apply for and obtain rights in such Work Product and in order to assign
and convey to Employer and/or the Employer Entities the sole and exclusive
right, title and interest in and to such Work Product.  If Employer is unable
because of Employee's mental or physical incapacity or for any other reason
(including Employee's refusal to do so after request therefor is made by
Employer) to secure Employee's signature to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering Work Product belonging to or assigned to Employer and/or the Employer
Entities pursuant to Section 4.1 above, then Employee by this Agreement
irrevocably designates and appoints Employer and its duly authorized officers
and agents as Employee's agent and attorney-in-fact to act for and in Employee's
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of patents or
copyright registrations thereon with the same legal force and effect as if
executed by Employee.  Employee agrees not to apply for or pursue any
application for any United States or foreign patents or copyright registrations
covering any Work Product other than pursuant to this Section in circumstances
where such patents or copyright registrations are or have been or are required
to be assigned to Employer or any Employer Entity.
 
4.3 Employee acknowledges that the businesses of Employer and the Employer
Entities are highly competitive and that their strategies, methods, books,
records, and documents, their technical information concerning their products,
equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information (such as credit and financial
data) concerning their former, present or prospective customers and business
affiliates, all comprise confidential business information and trade secrets
which are valuable, special, and unique assets which Employer and/or the
Employer Entities use in their business to obtain a competitive advantage over
their competitors.  Employee further acknowledges that protection of such
confidential business information and trade secrets against unauthorized
disclosure and use is of critical importance to Employer and the Employer
Entities in maintaining their competitive position.  Employee acknowledges that
by reason of Employee's duties to, and association with, Employer and the
Employer Entities, Employee has had and will have access to, and has and will
become informed of, confidential business information which is a competitive
asset of Employer and the Employer Entities.  Employee hereby agrees that
Employee will not, at any time during or after his employment by Employer, make
any unauthorized disclosure of any confidential business information or trade
secrets of Employer or the Employer Entities, or make any use thereof, except in
the carrying out of his employment responsibilities hereunder.  Employee shall
take all necessary and appropriate steps to safeguard confidential business
information and protect it against disclosure, misappropriation, misuse, loss
and theft.  Confidential business information shall not include information in
the public domain (but only if the same becomes part of the public domain
through a means other than a disclosure prohibited hereunder).  The above
notwithstanding, a disclosure shall not be unauthorized if (i) it is required by
law or by a court of competent jurisdiction or (ii) it is in connection with any
judicial, arbitration, dispute resolution or other legal proceeding in which
Employee's legal rights and obligations as an employee or under this Agreement
are at issue; provided, however, that Employee shall, to the extent practicable
and lawful in any such events, give prior notice to Employer of his intent to
disclose any such confidential business information in such context so as to
allow Employer or an Employer Entity an opportunity (which Employee will not
oppose) to obtain such protective orders or similar relief with respect thereto
as may be deemed appropriate.  Any information not specifically related to the
Employer Entities would not be considered confidential to the Employer.
 

--------------------------------------------------------------------------------


 
4.4 All written materials, records, and other documents made by, or coming into
the possession of, Employee during the period of Employee's employment by
Employer which contain or disclose confidential business information or trade
secrets of Employer or the Employer Entities, or which relate to Employee's Work
Product described in Section 4.1 above, shall be and remain the property of
Employer, or the Employer Entities, as the case may be.  Upon termination of
Employee's employment, for any reason, Employee promptly shall deliver the same,
and all copies thereof, to Employer.
 
 
ARTICLE 5: COVENANT NOT TO COMPETE:
 
5.1 In consideration of the compensation to be paid to Employee under this
Agreement, Employee acknowledges that in the course of Employee's employment
with certain Employer Entities, he has prior to the date of this Agreement, and
will during the Term of employment, become familiar with Employer's and the
Employer Entities' trade secrets, business plans and business strategies and
with other confidential business information concerning Employer and the
Employer Entities and that Employee's services have been and shall be of
special, unique and extraordinary value to Employer and the Employer
Entities.  Employee also acknowledges that in the course of his employment he
will have access to Employer's and the Employer Entities' relationships and
goodwill with their customers, distributors, suppliers and employees.  In light
of Employee's value to, and knowledge of, Employer, the Employer Entities, and
the Business (as defined below) and Employee's compensation pursuant to this
Agreement, Employee agrees that, during the Term and for a period of one (1)
year thereafter (the "Non-Compete Period"), he will not, in association with or
as an officer, principal, manager, member, advisor, agent, partner, director,
material stockholder, employee or consultant of any corporation (or sub-unit, in
the case of a diversified business) or other enterprise, entity or association,
work on the acquisition or development of, or engage in any line of business,
property or project which is, directly or indirectly, competitive with any
business that Employer or any Employer Entity engages in during the Term of
employment, including but not limited to, the mining, processing,
transportation, distribution, trading and sale of synfuel, coal and coal
byproducts (the "Business").  Such restriction shall cover Employee's activities
anywhere in the states in which Employer conducts operations during the Term of
this Agreement.
 
5.2 During the applicable Non-Compete Period, Employee will not solicit or
induce any person who is or was employed by any of the Employer Entities at any
time during such term or period (i) to interfere with the activities or
businesses of Employer or any Employer Entity or (ii) to discontinue his or her
employment with any of the Employer Entities.
 

--------------------------------------------------------------------------------


 
5.3 During the applicable Non-Compete Period, Employee will not, directly or
indirectly, influence or attempt to influence any customers, distributors or
suppliers of any of the Employer Entities to divert their business to any
competitor of Employer or any Employer Entity or in any way interfere with the
relationship between any such customer, distributor or supplier and Employer
and/or any Employer Entity (including, without limitation, making any negative
statements or communications about Employer and the Employer Entities).  During
the applicable Non-Compete Period, Employee will not, directly or indirectly,
acquire or attempt to acquire any business in the states in which Employer
conducts operations during the Term of this Agreement; prior to the termination
of the Term of employment, has made an acquisition proposal relating to the
possible acquisition of such business by Employer or any Employer Entity, (such
business, an "Acquisition Target"); or take any action to induce or attempt to
induce any Acquisition Target to consummate any acquisition, investment or other
similar transaction with any person other than Employer or any Employer Entity.
 
5.4 Employee understands that the provisions of Sections 5.1, 5.2 and 5.3 hereof
may limit his ability to earn a livelihood in a business in which he is
involved, but as a member of the management group of Employer and the Employer
Entities he nevertheless agrees and hereby acknowledges that: (i) such
provisions do not impose a greater restraint than is necessary to protect the
goodwill or other business interests of Employer and any of the Employer
Entities; (ii) such provisions contain reasonable limitations as to time, scope
of activity, and geographical area to be restrained; and (iii) the consideration
provided hereunder, including without limitation, any amounts or benefits
provided under Article 3 hereof, is sufficient to compensate Employee for the
restrictions contained in Sections 5.1, 5.2 and 5.3 hereof.  Subject to the
final sentence of Section 5.1, in consideration of the foregoing and in light of
Employee's education, skills and abilities, Employee agrees that he will not
assert that, and it should not be considered that, any provisions of Sections
5.1, 5.2 or 5.3 otherwise are void, voidable or unenforceable or should be
voided or held unenforceable.
 
5.5 If, at the time of enforcement of Articles 4 or 5 of this Agreement, a court
shall hold that the duration, scope, or area restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area and that
the court shall be allowed and directed to revise the restrictions contained
herein to cover the maximum period, scope and area permitted by law. Employee
acknowledges that he is a member of Employer's and the Employer Entities'
management group with access to Employer's and Employer Entities' confidential
business information and his services are unique to Employer and the Employer
Entities.  Employee therefore agrees that the remedy at law for any breach by
him of any of the covenants and agreements set forth in Articles 4 and 5 will be
inadequate and that in the event of any such breach, Employer and the Employer
Entities may, in addition to the other remedies which may be available to them
at law, apply to any court of competent jurisdiction to obtain specific
performance and/or injunctive relief prohibiting Employee (together with all
those persons associated with him) from the breach of such covenants and
agreements and to enforce, or prevent any violations of, the provisions of this
Agreement.  In addition, in the event of a breach or violation by Employee of
this Article 5, the applicable Non-Compete Period set forth in this Article
shall be tolled until such breach or violation has been cured.
 

--------------------------------------------------------------------------------


 
5.6 Each of the covenants of this Article 5 are given by Employee as part of the
consideration for this Agreement and as an inducement to Employer to enter into
this Agreement and accept the obligations hereunder.
 
5.7 Provisions of Article 5 shall not be binding on Employee if Employer fails
to perform any material obligation under this Agreement, including, without
limitation, the failure of Employer to make timely payments of monies due to
Employee under Article 3 of this Agreement; provided, that (a) Employee has
notified Employer in writing within 30 days of the date of the failure of
Employer to perform such material obligation and (b) such failure remains
uncorrected and/or uncontested by Employer for 15 days following the date of
such notice.
 
5.8 Notwithstanding anything to the contrary contained in this Article 5, the
non-competition and non-solicitation provisions of this Article 5 shall not
apply in the event that this Agreement (a) shall be terminated by Employee for
Good Reason pursuant to Section 3.4 or (b) Employee or Employer, as the case may
be, elects not to renew the Term of this Agreement pursuant to Section 3.2(iv)
or Section 3.4(ii), respectively, or (iii) Employee resigns from the Employer
pursuant to Section 3.2(iii) and Employer elects not to exercise its option, in
its sole discretion, to subject Employee to the non-competition and
non-solicitation provisions of this Article 5 in accordance with Section
3.3(iii) herein; provided that Employee does not receive, or does not elect to
receive, any of the benefits or payments under Sections 3.5, 3.8 and/or 3.10 of
this Agreement (if applicable).
 
5.9 If Employee breaches any obligation under Article 4 and/or Article 5 hereof,
Employer shall provide notice of such breach to Employee.  The Employee agrees
that, within 30 days after Employer provides such notice, Employee shall pay to
Employer, in cash, an amount equal to any and all payments paid to or on behalf
of Employee under Article 3 of this Agreement including, without limitation, to
the extent Employee has sold any equity which vested pursuant to Section 3.10
hereof, any cash proceeds received from such sale.  Employee agrees that failure
to make such timely payment to Employer constitutes an independent and material
breach of this Agreement by Employee, for which Employer may seek recovery of
the unpaid amount as liquidated damages, in addition to all other rights and
remedies Employer may have resulting from Employee's breach of the obligations
set forth in Article 4 and/or Article 5 hereof.  Employee agrees that timely
payment to Employer as set forth herein is reasonable and necessary because the
damages that will result from a breach of Article 4 and/or Article 5 hereof
cannot readily be ascertained.  Further, Employee agrees that timely payment to
Employer as set forth herein is not a penalty, and it does not preclude Employer
from seeking all other remedies that may be available to Employer, including,
without limitation, those set forth in this Article 5.
 

--------------------------------------------------------------------------------


 
ARTICLE 6: CERTAIN ADDITIONAL PAYMENTS BY EMPLOYER:
 
6.1 The provisions of this Article 6 shall apply notwithstanding anything in
this Agreement to the contrary.  Subject to Section 6.2 below, in the event that
it shall be determined that any payment or distribution by Employer to, or for
the benefit of, the Employee, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
"Payment"), would constitute an "excess parachute payment" within the meaning of
Section 280G of the Code, Employer shall pay the Employee an additional amount
(the "Gross-Up Payment") such that the net amount retained by the Employee after
deduction of any excise tax imposed under Section 4999 of the Code, and any
federal, state and local income tax, employment tax, excise tax and other tax
imposed upon the Gross-Up Payment, shall be equal to the Payment.
 
6.2 Notwithstanding Section 6.1, and notwithstanding any other provisions of
this Agreement to the contrary, if the net after-tax benefit to the Employee of
receiving the Gross-Up Payment does not exceed the Safe Harbor Amount (as
defined below) by more than 10% (as compared to the net-after tax benefit to the
Employee resulting from elimination of the Gross-Up Payment and reduction of the
Payments to the Safe Harbor Amount), then (i) Employer shall not pay the
Employee the Gross-Up Payment, and (ii) the provisions of Section 6.3 below
shall apply. The term "Safe Harbor Amount" means the maximum dollar amount of
parachute payments that may be paid to the Employee under Section 280G of the
Code without imposition of an excise tax under Section 4999 of the Code.
 
6.3 The provisions of this Section 6.3 shall apply only if Employer is not
required to pay the Employee a Gross-Up Payment as a result of Section 6.2
above.  If Employer is not required to pay the Employee a Gross-Up Payment as a
result of the provisions of Section 6.2, Employer will apply a limitation on the
Payment amount as set forth below (a "Parachute Cap") as follows:  The aggregate
present value of the Payments under Section 3.8 and Section 3.10 of this
Agreement ("Agreement Payments") shall be reduced (but not below zero) to the
Reduced Amount. The "Reduced Amount" shall be an amount expressed in present
value which maximizes the aggregate present value of Agreement Payments without
causing any Payment to be subject to the limitation of deduction under Section
280G of the Code.  For purposes of this Article 6, "present value" shall be
determined in accordance with Section 280G(d)(4) of the Code.
 
6.4 Except as set forth in the next sentence, all determinations to be made
under this Article 6 shall be made by the nationally recognized independent
public accounting firm used by Employer immediately prior to the Change in
Control ("Accounting Firm"), which Accounting Firm shall provide its
determinations and any supporting calculations to Employer and the Employee
within ten (10) days of the Employee's termination date.  The value of the
Employee's non-competition covenant under Article 5 of this Agreement shall be
determined by independent appraisal by a nationally-recognized business
valuation firm acceptable to both the Employee and Employer, and a portion of
the Agreement Payments shall, to the extent of that appraised value, be
specifically allocated as reasonable compensation for such non-competition
covenant and shall not be treated as a parachute payment.  If any Gross-Up
Payment is required to be made, Employer shall make the Gross-Up Payment within
60 days after receiving the Accounting Firm's calculations, but in no event
later than the end of the Employee's taxable year following the Employee's
taxable year in which the Employee remits the related taxes.  Any such
determination by the Accounting Firm shall be binding upon Employer and the
Employee.
 
6.5 All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this Article 6 shall be borne solely by Employer.
 

--------------------------------------------------------------------------------


 
ARTICLE 7: MISCELLANEOUS:
 
7.1 For purposes of this Agreement, the terms "affiliate" or "affiliates" mean
an entity or entities in which Employer, Alpha Natural Resources, or any parent
entity of Alpha Natural Resources has a 20% or more direct or indirect equity
interest.
 
7.2 Section 409A.
 
(i) The provisions of this Agreement will be administered, interpreted and
construed in a manner intended to comply with Section 409A of the Code, the
regulations issued thereunder or any exception thereto (or disregarded to the
extent such provision cannot be so administered, interpreted, or construed).
 
(ii) For purposes of Section 409A, each payment hereunder, including each salary
continuation installment payment, shall be treated as a separate payment.  For
purposes of this Agreement, each payment is intended to be excepted from Section
409A to the maximum extent provided under Section 409A as follows: (i) each
payment that is scheduled to be made following Employee's termination date and
within the applicable 2½ month period specified in Treas. Reg. § 1.409A-1(b)(4)
is intended to be excepted under the short-term deferral exception as specified
in Treas. Reg. § 1.409A-1(b)(4); (ii) post-termination medical benefits are
intended to be excepted under the medical benefits exception as specified in
Treas. Reg. § 1.409A-1(b)(9)(v)(B),  and (iii) each payment that is not
otherwise excepted under the short-term deferral exception or medical benefits
exception is intended to be excepted under the involuntary separation pay
exception as specified in Treas. Reg. § 1.409A-1(b)(9)(iii). The Employee shall
have no right to designate the date of any payment hereunder.
 
(iii) With respect to payments subject to Section 409A of the Code (and not
excepted therefrom), if any, it is intended that each payment is paid on
permissible distribution event and at a specified time consistent with Section
409A of the Code.  The Employer reserves the right to accelerate and/or defer
any payment to the extent permitted and consistent with Section 409A. 
Notwithstanding any provision of this Agreement to the contrary, to the extent
that a payment hereunder is subject to Section 409A of the Code (and not
excepted therefrom) and payable on account or a termination of employment, such
payment shall be delayed for a period of six months after the date of
termination (or, if earlier, the death of the Employee ) if the Employee is a
"specified employee" (as defined in Section 409A of the Code and determined in
accordance with the procedures established by the Employer).  Any payment that
would otherwise have been due or owing during such six-month period will be paid
immediately following the end of the six-month period in the month following the
month containing the 6-month anniversary of the date of termination.
 

--------------------------------------------------------------------------------


 
(iv) For purposes of the Agreement, the Employee shall be considered to have
experienced a termination of employment only if the  Employee has terminated
employment with the Company and all of its controlled group members within the
meaning of Section 409A of the Code.  For purposes hereof, the determination of
controlled group members shall be made pursuant to the provisions of Section
414(b) and 414(c) of the Code; provided that the language "at least 50 percent"
shall be used instead of "at least 80 percent" in each place it appears in
Section 1563(a)(1),(2) and (3) of the Code and Treas. Reg. §
1.414(c)-2.  Whether the Employee has terminated employment will be determined
based on all of the facts and circumstances and in accordance with the guidance
issued under Section 409A of the Code.
 
(v) Notwithstanding any provision of this Agreement to the contrary, Employee
acknowledges and agrees that the Employer shall not be liable for, and nothing
provided or contained in this Agreement will be construed to obligate or cause
the Employer  to be liable for, any tax, interest or penalties imposed on
Employee related to or arising with respect to any violation of Section 409A.
 
7.3 For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when received by or tendered to Employee or Employer, as applicable, by
pre-paid courier or by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:
 
If to Employer:
 
Alpha Natural Resources Services, LLC
 
One Alpha Place
 
P.O. Box 2345
 
Abingdon, VA 24212
 
Attn:  General Counsel of Alpha Natural Resources
 
If to Employee:  To his last known personal residence
 
7.4 This Agreement shall be governed by and construed and enforced, in all
respects in accordance with; the law of the Commonwealth of Virginia, without
regard to principles of conflicts of law, unless preempted by federal law, in
which case federal law shall govern; provided, however, that Employer's Dispute
Resolution Plan, or if no such plan is in place, then the rules of the American
Arbitration Association shall govern in all respects with regard to the
resolution of disputes hereunder as provided in Section 7.7.
 
7.5 No failure by either party hereto at any time to give notice of any breach
by the other party of, or to require compliance with, any condition or provision
of this Agreement shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time.
 

--------------------------------------------------------------------------------


 
7.6 It is a desire and intent of the parties that the term, provisions,
covenants, and remedies contained in this Agreement shall be enforceable to the
fullest extent permitted by law.  If any such term, provision, covenant, or
remedy of this Agreement or the application thereof to any person, association,
or entity or circumstances shall, to any extent, be construed to be invalid or
unenforceable in whole or in part, then such term, provision, covenant, or
remedy shall be construed in a manner so as to permit its enforceability under
applicable law to the fullest extent permitted by law.  In any case, the
remaining provisions of this Agreement or the application thereof to any person,
association, or entity or circumstances other than those to which they have been
held invalid or unenforceable, shall remain in full force and effect.
 
7.7 It is the mutual intention of the parties to have any dispute concerning
this Agreement resolved out of court.  Accordingly, the parties agree that any
such dispute shall, as the sole and exclusive remedy, be submitted for
resolution, then pursuant to binding arbitration to be held in Abingdon,
Virginia, in accordance with the employment arbitration rules (except as
modified below) of the American Arbitration Association and with the Expedited
Procedures thereof (collectively, the "Rules"); provided, however, that the
Employer, on its own behalf and on behalf of any of the Employer Entities, and
the Employers Entities shall be entitled to seek a restraining order or
injunction in any court of competent jurisdiction to prevent any breach or the
continuation of any breach of the provisions of Articles 4 and 5 and Employee
hereby consents that such restraining order or injunction may be granted without
the necessity of the Employer or any Employer Entity posting any bond.  Each of
the parties hereto agrees that such arbitration shall be conducted by a single
arbitrator selected in accordance with the Rules; provided that such arbitrator
shall be experienced in deciding cases concerning the matter which is the
subject of the dispute.  Each of the parties agrees that in any such arbitration
that pre-arbitration discovery shall be limited to the greatest extent provided
by the Rules, that the award shall be made in writing no more than 30 days
following the end of the proceeding, that the arbitration shall not be conducted
as a class action, that the arbitration award shall not include factual findings
or conclusions of law.  Any award rendered by the arbitrator shall be final and
binding and judgment may be entered on it in any court of competent
jurisdiction.  Each of the parties hereto agrees to treat as confidential the
results of any arbitration (including, without limitation, any findings of fact
and/or law made by the arbitrator) and not to disclose such results to any
unauthorized person.
 
7.8 This Agreement shall be binding upon and inure to the benefit of Employer,
the Employer Entities, their respective successors in interest, or any other
person, association, or entity which may hereafter acquire or succeed to all or
substantially all of the business assets of Employer and the Employer Entities
by any means, whether indirectly or directly, and whether by purchase, merger,
consolidation, or otherwise.  Employee's rights and obligations under this
Agreement are personal and such rights, benefits, and obligations of Employee
shall not be voluntarily or involuntarily assigned, alienated, or transferred,
whether by operation of law or otherwise, without the prior written consent of
Employer, other than in the case of death or Permanent Disability of Employee.
 
7.9 This Agreement replaces and merges any previous agreements and discussions
pertaining to the subject matter covered herein, including, without limitation,
the Second Amended and Restated Agreement.  This Agreement constitutes the
entire agreement of the parties with regard to the terms of Employee's
employment, termination of employment and severance benefits, and contains all
of the covenants, promises, representations, warranties, and agreements between
the parties with respect to such matters.  Each party to this Agreement
acknowledges that no representation, inducement, promise, or agreement, oral or
written, has been made by either party with respect to the foregoing matters
which is not embodied herein, and that no agreement, statement, or promise
relating to the employment of Employee by Employer that is not contained in this
Agreement shall be valid or binding.  This Agreement may not be amended orally,
but only by an instrument in writing signed by each of the parties to this
Agreement; provided, however, the Employer may, solely to the extent necessary
to comply with Section 409A of the Code, modify the terms of this Agreement if
it is determined that such terms would subject any payments or benefits
hereunder to the additional tax and/or interest assessed under Section 409A of
the Code.
 

--------------------------------------------------------------------------------


 
7.10 Notwithstanding any provision of this Agreement to the contrary, the
parties' respective rights and obligations under Articles 3, 4, 5, 6, and this
Article 7 will survive any termination or expiration of this Agreement or the
termination of Employee's employment for any reason whatsoever.
 
7.11 The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
 
7.12 This Agreement may be executed in one or more counterparts, each of which
shall deemed to be in an original but all of which together will constitute one
and the same instrument.
 
[Signature Page Follows]
 

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement in
multiple originals to be effective as of the Effective Date.
 
EMPLOYER
 


 
ALPHA NATURAL RESOURCES SERVICES, LLC
 
 
By:    /s/  Vaughn R.
Groves                                                                                     
Name:  Vaughn R. Groves
Title:    Executive Vice President
 


 
EMPLOYEE
 
 
  /s/  Kevin S.
Crutchfield                                                                                     
Kevin S. Crutchfield
 
 

--------------------------------------------------------------------------------


 
ANNEX A
 
SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE
 
THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made as of this _____ day of ___________, _____, by and between Alpha Natural
Resources Services, LLC (the “Company”) and Kevin S. Crutchfield (“Executive”).
 
WHEREAS, the Company advises Executive to consult with Executive's own legal
counsel before signing this Agreement; and
 
WHEREAS, the Executive formerly was employed by the Company as ____________; and
 
WHEREAS, the Company employs Executive pursuant to the terms and conditions set
forth in that certain Employment Agreement dated as of March 22, 2006 between
Executive and the Company, that was amended and restated as of February 26,
2007, November 17, 2008 and July 31, 2009, (as amended from time to time, the
“Employment Agreement”) which provides for certain payments and benefits in the
event that the Executive's employment is terminated under certain circumstances;
and
 
WHEREAS, an express condition of the Executive's entitlement to the payments and
benefits under the Employment Agreement is the execution of a general release in
the form set forth below; and
 
WHEREAS, the Executive and the Company mutually desire to terminate the
Executive's employment effective _____________ ____, ____ (“Date of
Termination”).
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, IT IS HEREBY AGREED by and between the Executive and the Company
as follows:
 
1. (a)           To the fullest extent permitted by law, the Executive, for and
in consideration of the commitments of the Company as set forth in paragraph 5
of this Agreement, and intending to be legally bound, does hereby REMISE,
RELEASE AND FOREVER DISCHARGE the Company, its affiliates, predecessors,
subsidiaries and parents, and their present or former officers, directors,
shareholders, employees, and agents, and its and their respective successors,
assigns, heirs, executors, and administrators and the current and former
trustees or administrators of any pension or other benefit plan applicable to
the employees or former employees of the Company (collectively, “Releasees”)
from all causes of action, suits, debts, claims and demands whatsoever in law or
in equity, which the Executive ever had, now has, or hereafter may have, whether
known or unknown, or which the Executive's heirs, executors, or administrators
may have, by reason of any matter, cause or thing whatsoever, from any time
prior to the date of this Agreement, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
the Executive's employment relationship with the Company and/or its affiliates,
the terms and conditions of that employment relationship, and the termination of
that employment relationship, including, but not limited to, any claims arising
under the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Employee Retirement Income Security Act of 1974, the
Virginians with Disabilities Act, the Virginia Human Rights Act, the Virginia
Wage Payment and Collection Act, and any other claims under any federal, state
or local common law, statutory, or regulatory provision, now or hereafter
recognized, and any claims for attorneys' fees and costs.  This Agreement is
effective without regard to the legal nature of the claims raised and without
regard to whether any such claims are based upon tort, equity, implied or
express contract or discrimination of any sort.  This release is intended to be
a general release, and excludes only those claims that Executive cannot release
as a matter of law under any statute or common law.  Executive is advised to
seek independent legal counsel if Executive seeks clarification on the scope of
this release.
 
(b) To the fullest extent permitted by law, and subject to the provisions of
paragraph 10 and paragraph 12 below, the Executive represents and affirms that
the Executive has not filed or caused to be filed on the Executive's behalf any
charge, complaint or claim for relief against the Company or any Releasee and,
to the best of the Executive's knowledge and belief, no outstanding charges,
complaints or claims for relief have been filed or asserted against the Company
or any Releasee on the Executive's behalf; and the Executive has not reported
any improper, unethical or illegal conduct or activities to any supervisor,
manager, department head, human resources representative, agent or other
representative of the Company or any Releasee, to any member of the Company's or
any Releasee's legal or compliance departments, or to the ethics hotline, and
has no knowledge of any such improper, unethical or illegal conduct or
activities.  In the event that there is outstanding any such charge, complaint
or claim for relief, Executive agrees to seek its immediate withdrawal and
dismissal with prejudice.  In the event that for any reason said charge,
complaint or claim for relief cannot be withdrawn, Executive shall not
voluntarily testify, provide documents or otherwise participate in any
investigation or litigation arising therefrom or associated therewith and shall
execute such other papers or documents as the Company's counsel determines may
be necessary to have said charge, complaint or claim for relief dismissed with
prejudice.  Nothing herein shall prevent Executive from testifying in any cause
of action when required to do so by process of law.  Executive shall promptly
inform the Company if called upon to testify.
 
(c) Executive does not waive any right to file a charge with the Equal
Employment Opportunity Commission (“EEOC”) or participate in an investigation or
proceeding conducted by the EEOC, but explicitly waives any right to file a
personal lawsuit or receive monetary damages that the EEOC might recover if said
charge results in an EEOC lawsuit against the Company or Releasees.  Executive
does not waive the right to challenge the validity of this Agreement.
 

--------------------------------------------------------------------------------


 
2. In consideration of the Company's agreements as set forth in paragraph 5
herein, the Executive agrees to comply with the limitations described in Article
4 and Article 5 of the Employment Agreement.
 
3. The Executive further agrees and recognizes that the Executive has
permanently and irrevocably severed the Executive's employment relationship with
the Company, that the Executive shall not seek employment with the Company or
any affiliated entity at any time in the future, and that the Company has no
obligation to employ him in the future.  Effective as of the Date of
Termination, Executive is removed from all boards and committees of the Company
and its affiliates on which Executive may have previously served.  The Company
shall deliver to Executive a copy of the documents delivered to the Office of
Mine Safety which are necessary for that office to establish an ending date of
your positions as an officer and director of Alpha Natural Resources, Inc., the
Company and their respective subsidiaries.
 
4. The Executive further agrees that the Executive will not disparage or subvert
the Company or any Releasee, or make any statement reflecting negatively on the
Company, its affiliated corporations or entities, or any of their officers,
directors, employees, agents or representatives, including, but not limited to,
any matters relating to the operation or management of the Company or any
Releasee, the Executive's employment and the termination of the Executive's
employment, irrespective of the truthfulness or falsity of such statement.
 
5. In consideration for the Executive's promises, as set forth herein, the
Company agrees to pay or provide to or for the Executive the payments and
benefits described in the Employment Agreement, the provisions of which are
incorporated herein by reference.  Except as set forth in this Agreement, it is
expressly agreed and understood that Releasees do not have, and will not have,
any obligations to provide the Executive at any time in the future with any
payments, benefits or considerations other than those recited in this paragraph,
or those required by law, other than under the terms of any benefit plans which
provide benefits or payments to former employees according to their terms.
 
6. The Executive understands and agrees that the payments, benefits and
agreements provided in this Agreement are being provided to him in consideration
for the Executive's acceptance and execution of, and in reliance upon the
Executive's representations in, this Agreement.  The Executive agrees that
absent execution without revocation of this Agreement containing a release of
all claims against the Releasees, the Executive is not entitled to the payments
and benefits set forth in the Employment Agreement.
 
7. The Executive acknowledges and agrees that this Agreement and the Employment
Agreement supersede any employment agreement or offer letter the Executive has
with the Company or any Releasee.  To the extent Executive has entered into any
other enforceable written agreement with the Company or any Releasee that
contains provisions that are outside the scope of this Agreement and the
Employment Agreement and are not in direct conflict with the provisions in this
Agreement or the Employment Agreement, the terms in this Agreement and the
Employment Agreement shall not supercede, but shall be in addition to, any other
such agreement.   Except as set forth expressly herein, no promises or
representations have been made to Executive in connection with the termination
of the Executive's Employment Agreement, if any, or offer letter, if any, with
the Company, or the terms of this Agreement.
 

--------------------------------------------------------------------------------


 
8. The Executive agrees not to disclose the terms of this Agreement or the
Employment Agreement to anyone, except the Executive's spouse, attorney and, as
necessary, tax/financial advisor.  It is expressly understood that any violation
of the confidentiality obligation imposed hereunder constitutes a material
breach of this Agreement.
 
9. The Executive represents that the Executive does not, without the Company's
prior written consent, presently have in the Executive's possession any records
and business documents, whether on computer or hard copy, and other materials
(including but not limited to computer disks and tapes, computer programs and
software, office keys, correspondence, files, customer lists, technical
information, customer information, pricing information, business strategies and
plans, sales records and all copies thereof) (collectively, the “Corporate
Records”) provided by the Company and/or its predecessors, subsidiaries or
affiliates or obtained as a result of the Executive's prior employment with the
Company and/or its predecessors, subsidiaries or affiliates, or created by the
Executive while employed by or rendering services to the Company and/or its
predecessors, subsidiaries or affiliates.  The Executive acknowledges that all
such Corporate Records are the property of the Company.  In addition, the
Executive shall promptly return in good condition any and all Company owned
equipment or property, including, but not limited to, automobiles, personal data
assistants, facsimile machines, copy machines, pagers, credit cards, cellular
telephone equipment, business cards, laptops, computers, and any other items
requested by the Company.  As of the Date of Termination, the Company will make
arrangements to remove, terminate or transfer any and all business communication
lines including network access, cellular phone, fax line and other business
numbers.
 
10. Nothing in this Agreement shall prohibit or restrict the Executive
from:  (i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company's designated
legal, compliance or human resources officers; or (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization.
 
11. The parties agree and acknowledge that the agreement by the Company
described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to the Executive.
 
12. The Executive agrees and recognizes that should the Executive breach any of
the obligations or covenants set forth in this Agreement, the Company will have
no further obligation to provide the Executive with the consideration set forth
herein, and will have the right to seek repayment of all consideration paid up
to the time of any such breach.  Further, the Executive acknowledges in the
event of a breach of this Agreement, Releasees may seek any and all appropriate
relief for any such breach, including equitable relief and/or money damages,
attorneys' fees and costs. Notwithstanding the foregoing, in the event the
Company fails to perform any material obligation under the Employment Agreement,
including, without limitation, the failure of the Company to make timely
payments of monies due to Executive under Article 3 of the Employment Agreement,
this Release shall be null and void and Executive shall have the right to pursue
any and all appropriate relief for any such failure, including monetary damages,
attorneys' fees and costs; provided, that (i) Executive has notified the Company
in writing within 30 days of the date of the failure of the Company to perform
such material obligation and (ii) such failure remains uncorrected and/or
uncontested by the Company for 15 days following the date of such notice.
 

--------------------------------------------------------------------------------


 
13. The Executive further agrees that the Company shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as to an equitable accounting of all earnings, profits
and other benefits arising from any violations of this Agreement, which rights
shall be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.  The dispute resolution provisions set forth in Section
7.7 of the Employment Agreement apply to any dispute regarding the termination
of Executive's employment, and any dispute related to and/or arising under this
Agreement, including without limitation any challenge Executive may make
regarding the validity of this Agreement.
 
14. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the
Commonwealth of Virginia.
 
15. The parties agree that this Agreement shall be deemed to have been made and
entered into in Abingdon, Virginia.  Jurisdiction and venue in any proceeding by
the Company or Executive to enforce their rights hereunder is specifically
limited to any court geographically located in Virginia.
 
16. The Executive certifies and acknowledges as follows:
 
(a) That the Executive has read the terms of this Agreement, and that the
Executive understands its terms and effects, including the fact that the
Executive has agreed to RELEASE AND FOREVER DISCHARGE the Releasees from any
legal action arising out of the Executive's employment relationship with the
Company and the termination of that employment relationship; and
 
(b) That the Executive has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which the Executive
acknowledges is adequate and satisfactory to him and which the Executive
acknowledges is in addition to any other benefits to which the Executive is
otherwise entitled; and
 
(c) That the Executive has been and is hereby advised in writing to consult with
an attorney prior to signing this Agreement; and
 
(d) That the Executive does not waive rights or claims that may arise after the
date this Agreement is executed; and
 
(e) That the Company has provided Executive with a period of [twenty-one (21)]
or [forty-five (45)] days within which to consider this Agreement, and that the
Executive has signed on the date indicated below after concluding that this
Separation of Employment Agreement and General Release is satisfactory to
Executive; and
 
(f) The Executive acknowledges that this Agreement may be revoked by him within
seven (7) days after execution, and it shall not become effective until the
expiration of such seven (7) day revocation period.  In the event of a timely
revocation by the Executive, this Agreement will be deemed null and void and the
Company will have no obligations hereunder.
 
[SIGNATURE PAGE FOLLOWS]
 

--------------------------------------------------------------------------------


 
Intending to be legally bound hereby, the Executive and the Company executed the
foregoing Separation of Employment Agreement and General Release this ______ day
of ______________, _____.
 
_____________________                                                         
Witness:__________________                                                                
Kevin S. Crutchfield
 


 
ALPHA NATURAL RESOURCES SERVICES, LLC
 
 
By:______________________                                                 
Witness:_________________                                                                
Name:____________________                                                                
Title:_____________________                                                                
 


 


 